Title: James Rawlings to Thomas Jefferson, 9 July 1817
From: Rawlings, James
To: Jefferson, Thomas


          
             Dear Sir,
            Richmond
9 July 1817.
          
          On the Records of the Mutual Assurance Society against Fire on Buildings of the state of Virginia I find entered for Assurance a Mill House near to the Town of Milton, in the name of, John Henderson for the legatees of Bennett Henderson decsd which mill has been Transferred to you. Several quotas have been assessed on this building, the amount of which it will become my duty to demand of you, unless, as I am inclined to think, the House was removed or demolished at a date anterior to the assessment of the quotas.
          As I am not in possession of any evidence of the time when this mill was pulled down and as the charges for Insurance necessarily cease with the destruction of the subject Insured, you will greatly oblige me by stating at what time the mill was demolished, in order that I may release the charges made subsequent thereto.
          
            With great Respect yr most Obt
            James RawlingsP. Agt M A Sy
          
        